DETAILED ACTION
	The replacement figures filed May 24, 2021 have been approved.
	The amendment to the specification filed May 24, 2021 has been approved.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Renee A. Danega on May 27, 2021.
The application has been amended as follows: 
In the claims filed May 24, 2021:
Claim 1, line 11 – “can rotate” has been deleted
Claim 2, line 2 – “an active component which is” has been deleted
Claim 6, line 2 – “”the supporting” has been replaced with “the first supporting”
Claim 6, line 3 – “the guide arm is supported or can be supported on the” has been replaced with “the first guide arm is supported on a”
Claim 6, lines 4-5 – “guide path via a guiding roller unit which is movable along a guide path, and wherein the pivoting lever has an attachment point for the door leaf.” has been replaced with “guide path.”
Claim 10, line 3 – “embodied as” has been deleted

Claim 14 – Cancelled
Claim 15 – Cancelled
Claim 16, line 2 – “the supporting” has been replaced with “the first supporting”
Claim 17, line 2 – “the supporting” has been replaced with “a supporting”
Claim 18, line 1 – “a door leaf for a rail vehicle,” has been replaced with “the door leaf for a rail vehicle with the device as recited in claim 1,”
Claim 18, line 4 – “a z direction” has been replaced with “the z direction”
Claim 18, line 4 – “a sliding” has been replaced with “the sliding”
Claim 18, line 4 – “press a” has been replaced with “press the”
Claim 18, line 5 – “against a” has been replaced with “against the”
Claim 18, line 5 – “a portal” has been replaced with “the portal”
Claim 18, line 6 – “a closed” has been replaced with “the closed”
Claim 18, line 7 – “an x” has been replaced with “the x”
Claim 18, line 8 – “an open” has been replaced with “the open”
Claim 18, line 9 – “a pivoting lever which can rotate” has been replaced with “the pivoting lever which”
Claim 18, line 11 – “a first guide arm and a second guide arm” has been replaced with “the first guide arm and the second guide arm”
Claim 18, line 12 – “a first attachment point, on which a first supporting roller” has been replaced with “the first attachment point, on which the first supporting roller”
Claim 18, line 13 – “a guide path” has been replaced with “the guide path” 
Claim 18, line 13 – “a second attachment” has been replaced with “the second attachment”
Claim 18, line 14 – “a second supporting” has been replaced with “the second supporting”

VACATING PRIOR RESTRICTION REQUIREMENT
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Additionally, claim 10 drawn to an unelected species is hereby rejoined and fully examined for patentability.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 20, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARCUS MENEZES/Primary Examiner, Art Unit 3634